DETAILED ACTION
This action is responsive to the filing of 10/22/2019. Claims 1-8 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pinter (20110288682.)

Claim 1, 8: Pinter discloses a communication robot (Fig. 15: 500, tele-presence robot) comprising: 
an operation part (Fig. 15: 400, robot face); and
a communication arbitration unit configured to exhibit one of a robot mode for autonomously operating the operation part by applying a first operational criterion and an avatar mode (par. 49, sharing mode to allow a doctor to also access the robot) for operating the operation part based on an operation instruction (Fig. 19; par. 84-86, movement commands) sent from a remote operator (Fig. 19, user of phone, 50) by applying a second operational criterion (par. 50, arbitration scheme) to arbitrate communication with a service user (par. 30, patient, or local user), wherein 
the communication arbitration unit operates, when it is intended to exhibit the avatar mode in accordance with an operation request (par. 75, The user of a remote station may select a graphical icon (not shown) that causes the connectivity prompt 430 to appear.) from the remote operator, the operation part in the robot mode and asks the service user whether to allow the mode to be switched to the avatar mode (par. 75, Fig. 15: 430, The prompt 430 may include a message 432 such as "DR. SMITH IS REQUESTING ACCESS. ACCEPT?" and YES 434 and NO 436 graphical buttons.)

Claim 2: Pinter discloses the communication robot according to Claim 1, wherein the communication arbitration unit presents information regarding the remote operator (par. 75, Fig. 15: 430, The prompt 430 may include a message 432 such as "DR. SMITH IS REQUESTING ACCESS. ACCEPT?" and YES 434 and NO 436 graphical buttons) to the service user via an operation by the robot mode when it asks the service user whether to allow the mode to be switched.  

Claim 3: Pinter discloses the communication robot according to Claim 2, wherein the communication arbitration unit changes an aspect (par. 65, the master and observers can each be designated a different color so that different cursors can be distinguished by the users. The cursor color 260 can be displayed in the video image of the master or the observer; par. 62, When Push To Talk is selected then an icon 238 can be displayed in the observers video image to indicate which observer is providing audio input to the robot; par. 62, pull down menu 228) in which the information is presented to the service user in accordance with an attribute of the remote operator.

Claim 4: Pinter discloses the communication robot according to Claim 1, wherein the communication arbitration unit causes, when the service user has allowed the mode to be switched to the avatar mode, the avatar mode to be exhibited after the communication arbitration unit executes an exit operation in the robot mode (par. 75, going from 430 prompt to teleconferencing display.)  

Claim 5: Pinter discloses the communication robot according to Claim 1, wherein the first operational criterion is updated based on a history of the communication (par. 55, The server can sense that the same doctor is accessing the robot through the control station and terminate then back to the doctor's phone.)

Claim 6: Pinter discloses the communication robot according to Claim 1, comprising a notification part for notifying which one of the robot mode and the avatar mode is exhibited (Fig. 9: 248, usage, or lack of a checkmark; Fig. 6: 302; par. 70.)  

Claim 7: Pinter discloses the communication robot according to Claim 1, wherein, when the communication arbitration unit has received the operation request from a remote operator that matches a preset condition, the communication arbitration unit rejects the operation request without asking the service user whether to allow the mode to be switched (par. 60, a user at an observer station may attempt a connection with the same robot. If a robot is already in use the screen may display a message box 216 as shown in FIG. 8A. If the user clicks cancel (at 216), then the patient would not be asked.)  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yang (2017/0031556) receiving video calls from another user; Pinter (2015/0088310) autonomous robot modes; Jordan (9,361,021) robot avatars.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
2/11/2021